DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 08/22/2022. The examiner acknowledges the amendments to claims 1, 6 – 7, 13, and 15. Claims 27, 30 – 31, 38 – 39, 42 – 43, 46, and 48 are withdrawn. Claims 2 – 5, 8 – 12, 14, 19 – 20, 23 – 26, 28 – 29, 32 – 37, 40 – 41, 44 – 45, 47, and 49 – 50 are cancelled. Claims 1, 6 – 7, 13, 15 – 18, 21 – 22, and 51 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 8 - 10, filed 08/22/2022, with respect to the drawing objections and USC 112(b) rejections of claims 6-7, 13, and 15-16 have been fully considered and are persuasive.  The drawing objections and USC 112(b) rejections of claims 6-7, 13, and 15-16 have been withdrawn. 
Applicant's arguments filed 08/22/2022 with respect to the USC 103 rejection of claim 8 have been fully considered but they are not persuasive. On pg 10 of their Remarks, Applicant asserts in their argument for claim 8, that claim 1 is allowable because Chommeloux does not disclose a reference sensor and a pressure sensor which provide signals in response to different frequencies. Examiner respectfully disagrees. Chommeloux at [0059] clearly discloses that pressure acting on a piezoelectric substrate causes a variation in the resonant frequency of a pressure sensor. Pressure is then measured by comparing a frequency of the pressure sensor to the frequency of a reference sensor. A receiver of an interrogation system must sweep through different frequencies of an ISM to detect the different frequencies of each transducer [0053-0054]. In this manner, the pressure transducer and reference transducer each provide signals in response to different frequencies.
Applicant’s arguments regarding Cao appear moot considering they appear to only argue limitations taught by Chommeloux as previously explained.

Claim Objections
Claim 15 objected to because of the following informalities: Claim 15 begins by claiming “a deflectable member,” which is likely a reference to the deflectable member of claim 1, however this is not entirely clear because a person of ordinary skill just reading the claims could construe this as a new, different deflectable member from the one in claim 1. It would be clearer if it were changed back to “the” deflectable member. Appropriate correction is required.
Claim 16 objected to because of the following informalities: “or less than 60 μm” is repeated twice in the claim, at least one of these should be deleted to improve the clarity of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation "the same substrate.”  There is insufficient antecedent basis for this limitation in the claim, because a “same substrate” was not mentioned earlier in the claim or in the claim from which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6 – 7, 13, 17 – 18, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110036173 A1 to Chommeloux, et al. (cited in previous Office Action, hereinafter Chommeloux) in view of US 20160058324 A1 to Cao (cited in previous Office Action).
Regarding claim 1, Chommeloux anticipates an implantable intravascular pressure sensor [0001] comprising:
a first transducer (36) arranged to provide a pressure dependent signal in response to alternating electrical signals of a first frequency band ([0048-0052, 0059, 0073], device is configurable to send a responding pressure signal by resonating in response to a signal transmitted at a first frequency from an interrogation system/unit) (Fig 6);
a second transducer (reference resonator/sensor 38) arranged to provide a reference signal in response to alternating electrical signals of a second frequency band different from the first frequency band ([0048-0052, 0059, 0073], reference resonator is configured to operate at a different interrogation frequency than the pressure resonator) (Fig 6); and
an antenna coupling (coupling between an acoustic wave sensor and its first antenna element) for sending and receiving said signals ([0010, 0049-0052], each acoustic wave sensor transducer is configured to couple with a first antenna, wherein the first antenna is configured to receive an interrogation signal from interrogation unit/system 1, then transmit a resonant frequency comprising the measured intravascular pressure in response).
However, Chommeloux does not teach the pressure dependence of the response provided by the first transducer is associated with deflection of a deflectable member by changes in intravascular pressure; and
the reference response is associated with a reference member arranged to be deflected less than the deflectable member by those same changes in intravascular pressure.
Cao teaches the pressure dependence of the response provided by a first transducer (pressure sensor 24) is associated with deflection of a deflectable member (membrane) by changes in intravascular pressure ([0038, 0048-0049], device can be configured to be implanted in and measure pressure within vascular tissue) (Fig 8B); and
the reference response is associated with a reference member (membrane for reference sensor/electrode 26) arranged to be deflected less than the deflectable member by those same changes in intravascular pressure [0048-0049] (Fig 8B).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Chommeloux to have the pressure dependence of the response provided by the first transducer is associated with deflection of a deflectable member by changes in intravascular pressure; and
the reference response is associated with a reference member arranged to be deflected less than the deflectable member by those same changes in intravascular pressure, because doing so would help ensure the reference sensor’s sensitivity to pressure is reduced so that it can be used to determine and reduce second order effects caused by variations due to stress and temperature, as recognized by Cao [0014, 0048].

Regarding claim 6, Chommeloux in view of Cao teach the limitations of claim 1, and Chommeloux further teaches the signals sent and received by the antenna coupling comprise radio frequency (RF) signals ([0045], interrogation system/unit is configured to send and receive signals within the ISM Ultra-High frequency RF bands such as 433 MHz, 868 MHz, and 2.45 GHz).

Regarding claim 7, Chommeloux in view of Cao teach the limitations of claim 6, and Chommeloux further teaches the antenna coupling sends and receives signals in a bandwidth which encompasses the first frequency band and second frequency band ([0010, 0045, 0075], antenna coupled with the transducers is configured to send and receive signals within the ISM Ultra-High frequency RF bands such as 433 MHz, 868 MHz, and 2.45 GHz).

Regarding claim 13, Chommeloux in view of Cao teach the limitations of claim 1, however Chommeloux does not teach the different deflectability of the reference member and the deflectable member is associated with at least one of:
(a) different thicknesses of a substrate; and
(b) arrangement of support of the substrate.
Cao teaches the different deflectability (displacement) of the reference member (membrane for reference sensor/electrode 26) and the deflectable member (membrane for pressure sensor 24) is associated with at least one of width of a membrane substrate [0048-0049].
Although Cao does not explicitly state the difference in deflectability is associated with a thickness, there is sufficient disclosure and motivation that one of ordinary skill in the art would be motivated to experiment by modifying the other dimensions shown in Fig 8B, including the thickness of the reference electrode 26’s membrane, by the suggested increments ([0048], e.g. by 5%, 10%, 20%, etc.) in order to find the optimal dimensions to reduce the sensitivity of a reference sensor to pressure, because doing so would help ensure the reference sensor of Chommeloux’s sensitivity to pressure is optimally reduced so that it can be used to determine and reduce second order effects caused by variations due to stress and temperature, as recognized by Cao [0014, 0048].

Regarding claim 17, Chommeloux in view of Cao teach the limitations of claim 1, and Chommeloux further teaches the two transducers each comprise an assembly of conductive elements (metallic electrodes 20) and the frequency band in which the transducers respond is selected by the spatial arrangement (spacing) of said conductive elements [0057-0059] (Fig 2).

Regarding claim 18, Chommeloux in view of Cao teach the limitations of claim 1, and Chommeloux further teaches the first transducer and the second transducer comprise interdigitated transducers IDTs (metallic electrodes 20) on a surface of a piezoelectric crystalline (quartz) substrate [0057] (Fig 2).
Regarding claim 51, Chommeloux in view of Cao teach the limitations of claim 1, however Chommeloux does not teach the reference member and the deflectable member are provided by different regions of the same substrate.
Cao teaches the reference member (membrane of pressure sensing electrode 26) and the deflectable member (membrane of pressure sensor 24) are provided by different regions (provided by their respective membranes) of the same substrate (bulk substrate 12) [0048 - 0049] (Fig 8A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Chommeloux to have the reference member and the deflectable member are provided by different regions of the same substrate, because having the reference capacitor with its respective membrane positioned in the same vicinity of a sensing capacitor with its respective membrane would help accurately cancel out noise signals or other artifacts that alter the sensing measurements, as recognized by Cao [0049].

Claim(s) 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chommeloux in view of Cao as applied to claim 1 above, and further in view of US 20070118039 A1 to Bodecker, et al. (cited in previous Office Action, hereinafter Bodecker).
Regarding claim 15, Chommeloux in view of Cao teach the limitations of claim 1, however they do not teach a deflectable member is coupled to an enclosed cavity that provides a reference pressure, whereby the deflectable member is deflected as the cavity is compressed or expanded in response to changes in intravascular pressure.
Bodecker teaches a deflectable member (sheathing/membrane 430) is coupled to an enclosed cavity (enclosing liquid 432) that provides a reference pressure ([0030, 0080, 0082], fluid 432 provides a reference pressure for active pressure sensors 406 that is negligibly effected by endothelia growth or plague) (Fig 6), whereby the deflectable member is deflected as the cavity is compressed or expanded in response to changes in intravascular pressure ([0030, 0082], membrane enclosing the cavity comprising fluid 432 covering the pressure sensors may flex and move in order to compress to transmit intravascular pressure from the external environment to the enclosed pressure sensors) (Fig 6).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Chommeloux of the Chommeloux/Cao combination to have a deflectable member is coupled to an enclosed cavity that provides a reference pressure, whereby the deflectable member is deflected as the cavity is compressed or expanded in response to changes in intravascular pressure, because doing so would help reduce or eliminate the effects of endothelization on the surface of the sensor, as recognized by Bodecker [0019].

Regarding claim 16, Chommeloux in view of Cao, in further view of Bodecker teach the limitations of claim 15, however Chommeloux in view of Cao do not teach the deflectable member at least partially encloses said cavity, wherein the deflectable member is provided by a membrane, wherein the membrane has a thickness of less than 200 μm, or less than 60 μm, or more than 5 μm, or more than 10 μm, or more than 20 μm, or less than 100 μm, or less than 60 μm.
Bodecker teaches the deflectable member (sheathing/membrane 430) at least partially encloses said cavity (enclosing liquid 432) [0030, 0080, 0082] (Fig 6), wherein the deflectable member is provided by a membrane [0030], wherein the membrane has a thickness of less than 200 μm, or less than 60 μm, or more than 5 μm, or more than 10 μm, or more than 20 μm, or less than 100 μm, or less than 60 μm, because this list of alternative thicknesses are all-inclusive.
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Chommeloux of the Chommeloux/Cao combination to have the deflectable member at least partially encloses said cavity, wherein the deflectable member is provided by a membrane, wherein the membrane has a thickness of less than 200 μm, or less than 60 μm, or more than 5 μm, or more than 10 μm, or more than 20 μm, or less than 100 μm, or less than 60 μm, because doing so would help reduce or eliminate the effects of endothelization on the surface of the sensor, as recognized by Bodecker [0019].

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chommeloux in view of Cao as applied to claim 17 above, and further in view of US 20090299216 A1 to Chen, et al. (cited in previous Office Action, hereinafter Chen).
Regarding claim 21, Chommeloux in view of Cao teach the limitations of claim 17, however they do not teach the conductive elements are arranged to provide an LCR circuit.
Chen teaches conductive elements are arranged to provide an LCR circuit [0045-0047] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Chommeloux of the Chommeloux/Chao combination to have the conductive elements are arranged to provide an LCR circuit, because doing so would have the predictable result of monitoring pressure based on monitoring the phase-dip shift in the resonance frequency of an LCR circuit of the resonant sensor, as recognized by Chen [0046-0047].

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chommeloux in view of Cao as applied to claim 1 above, and further in view of US 20070282172 A1 to Toumazou, et al. (cited in previous Office Action, hereinafter Toumazou).
Regarding claim 22, Chommeloux in view of Cao teach the limitations of claim 1, however they do not teach the two transducers each comprise bulk acoustic wave (BAW) transducers.
Toumazou teaches two transducers (8, 10) each comprise bulk acoustic wave (BAW) transducers [0030, 0033, 0045] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to substitute the two surface acoustic wave (SAW) transducers [0004, 0008] of Chommeloux for bulk acoustic wave (BAW) transducers, because doing so would have the predictable result of having the transducers sense the acoustic wave through the body of the device rather than along its surface, as recognized by Toumazou [0045].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791    

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791